Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 2







Joe Ramon Saucedo, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170224







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Donald Hager, Judge.



AFFIRMED.



Per Curiam.



Kiara C. Kraus-Parr (argued), Grand Forks, ND, for petitioner and appellant.



Jodi A. Bass (argued), Carmell F. Mattison (on brief), Assistant State’s Attorneys, and Jenna Bergman (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, Grand Forks, ND, for respondent and appellee.

Saucedo v. State

No. 20170224



Per Curiam.

[¶1]	Joe Saucedo appeals from a district court order denying his application for post-conviction relief.  Saucedo argues the district court erred in denying his application for post-conviction relief because his counsel was ineffective.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not clearly err in denying Saucedo’s application.

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte